         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 1 of 16

1700 G Street NW,
Washington, DC 20552

January 25, 2019
Filed Via ECF
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
        Pursuant to Your Honor’s January 17, 2019 Order (Doc. 164), I am writing on behalf of
Plaintiff Consumer Financial Protection Bureau (“Bureau”) to summarize the discovery disputes
referenced in paragraph 2 of the Court’s January 16, 2019 Order (Doc. 158). The Bureau will be
appearing in person for the hearing on January 28, 2019 to discuss these disputes. I will be in
attendance, as will Nicholas Lee and Thomas Kim.
        To aid in the discussion of the matters identified in Your Honor’s January 22, 2019 Order
(Doc. 197), I have summarized the discovery disputes that appear to be ripe for resolution in terms
of priority, beginning with the highest priority dispute. I have also summarized the disputes that the
Bureau reasonably anticipates at this time.
             DISCOVERY DISPUTES THAT MAY BE RIPE FOR RESOLUTION
I.     Whether the Discovery Protocol contains an exhaustive list of fields that should be used
       to adequately assert privileges
       A.      Relevant docket entries
               •   Parties’ proposed Stipulation and Order Regarding Technical Specifications for
                   Discovery (“Discovery Protocol”) (Doc. 66-2 at 12-13), as accepted by the Court
                   (Doc. 67)
               •   Bureau’s letter dated December 27, 2018 (Docs. 146, 146-1, and Exhibits 3-8
                   (filed under seal))
               •   Defendants’ letter dated January 7, 2019 (Docs. 153, 153-1)
       B.      Summary of issue
        In disputing the adequacy of each side’s privilege logs, the parties appear to be in
disagreement regarding the meaning of language in the Discovery Protocol. Specifically, paragraph
7 of the Protocol states the following:
               Should any documents be withheld, in whole or in part, by either Party on
       the basis of attorney/client privilege, work-product privilege, a joint-defense
       privilege or any other applicable privilege, immunity or protective doctrine, the
       parties will exchange privilege logs. Each party may use a categorical privilege log
       in lieu of a traditional privilege log. If using a traditional privilege log, state the
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 2 of 16



       following information separately for each document or portion of a document
       withheld:

       (a) the specific privilege, protection, or immunity claimed;
       (b) the type of document (i.e. e-mail reflecting legal advice);
       (c) the date of the document, which may be extracted in an automated fashion via
       available metadata;
       (d) the author(s) of the document, which may be extracted in an automated fashion
       via available metadata;
       (e) the sender(s), addressee(s) and/or recipient(s) of the document, which may be
       extracted in an automated fashion via available metadata;
       (f) the custodian(s) of the document;
       (g) the Bates number range of the document and family, if applicable; and
       (h) the general subject matter of the document (e.g., “legal advice regarding
       borrower communications”).
              If a claim of privilege applies to only a portion of a document, the document
       should be produced and the portion claimed to be privileged obscured and stamped
       “redacted.” The parties shall meet and confer in good faith regarding any
       additional substantive and formatting requirements for privilege logs.

Doc. 66-2, ¶ 7. The Bureau believes that the items listed for a traditional log are not sufficient to
satisfy any privilege assertion, and that instead privilege assertions must meet the elements set forth
in the case law. See Doc. 146. Defendants appear to take the position that the listed items displace
the elements set forth in the case law and that no further information needs to be provided as it
relates to their privilege assertions (see Doc. 153, at 2), but have demanded that the Bureau provide
substantially more information with respect to its privilege assertions (see Doc. 107, at 3-7).
        It is necessary to resolve this fundamental dispute so that each party’s logs are held to the
same standard. It is illogical for Defendants to argue that the Discovery Protocol governs only their
assertions of privilege and that the Bureau needs to be held to a more stringent standard. The
Protocol does not draw distinctions based on the type of privilege asserted or which party asserts the
privilege, so either it provides an exhaustive list of requirements applicable to any privilege
assertion by any party (including attorney-client, attorney work product, and deliberative process),
or it does not (because the elements for each privilege as set forth in the case law must also be
demonstrated). Should Your Honor determine that it provides an exhaustive list of requirements, the
Bureau will be prepared to provide such a privilege log in short order.
        As part of the discussion on this issue, the Bureau believes that a side-by-side comparison of
both parties’ categorical logs will help inform the discussion. The Bureau catalogued 9,300
documents into 109 categories, while Defendants catalogued 45,000 documents into 11 categories.
Both parties also provided certain other information on a document-by-document basis, but in
different formats. The Bureau disclosed the sender, recipient(s), and date for every email (including
for each individual email in each email chain) by unredacting such information in the headers of

                                                   2
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 3 of 16



each such email. Defendants provided a metadata spreadsheet that listed the sender, recipient(s),
and date information only for the most recent email in a chain, as well as certain other metadata that
was automatically extracted from the documents. (Excerpts from that metadata spreadsheet are
Exhibits 3-6 of Doc. 146-1.)
         Defendants’ metadata spreadsheet certainly does not constitute a document-by-document
log, as they claim in their January 7, 2019 letter, because it lacks any descriptions of the basis for
asserting privilege for that is specific to each document, including information that satisfies the
elements of each privilege for each document. Rather, it merely identifies within which of their
extraordinarily broad and vague categories each document falls. Neither that spreadsheet nor the
two-page letter listing categories (Doc. 110-1, at A143) is remotely sufficient to meet the standard
set forth in the case law. See, e.g., Robocast, Inc. v. Apple, Inc., 2013 WL 12147601, at *3 (D. Del.
July 19, 2013) (“The proponent of the privilege log must deliver a sufficiently-detailed description
of each document such that the court can determine whether the elements of attorney-client
privilege have been established.”); AVCO Corporation v. Turn and Bank Holdings, Inc., 2015 WL
12834519, at *2 (M.D. Pa. Oct. 7, 2015) (“The standard for testing the adequacy of the privilege
log is whether, as to each document, it sets forth facts that, if credited, would suffice to establish
each element of the privilege or immunity that is claimed.”) (quotation omitted); N.J.
Manufacturers Insurance Co. v. Brady, 2017 WL 264457, at *8 (M.D. Pa. Jan. 20, 2017)
(“[T]he descriptions are too vague to permit the Court to find that each element of the privilege
claimed is satisfied . . . . NJM must provide more detailed descriptions explaining the contents of
the documents withheld . . . that allow the Court to determine whether each element of the privilege
claimed is satisfied”).
       To be clear, the Bureau believes that the Protocol’s express authorization of categorical logs
allows documents to be grouped into categories if all of the documents in each category share a
common privilege justification. But Defendants have argued that the vague and conclusory category
descriptions in their two-page letter suffices regardless of the case law standard, while the Bureau’s
far more granular and detailed category descriptions are deficient in light of the case law standard.
Accepting Defendants’ position would be a fundamentally inequitable result and cause significant
prejudice to the Bureau.
       C.      Next steps
        The Bureau believes that the parties’ existing filings have adequately presented the issue for
resolution, but the Bureau is amenable to further briefing if it would be helpful. The Bureau also
believes that oral argument on this issue is appropriate.
II.    Deficiencies in Defendants’ privilege log
       A.      Relevant docket entries
               •   Bureau’s letter dated December 27, 2018 (Docs. 146, 146-1, and Exhibits 3-8
                   (filed under seal))
               •   Defendants’ letter dated January 7, 2019 (Docs. 153, 153-1)
       B.      Summary of issue
     There are five major deficiencies regarding Defendants’ privilege log. The parties have
completed conferrals about the first four issues below, but not the fifth.

                                                  3
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 4 of 16



        Deficiency #1: Defendants’ metadata spreadsheet includes only the sender and recipient
information for individuals appearing on the most recent email in a chain, omitting the identities of
individuals appearing earlier in the email chain. The Bureau’s concern is that this omits critical
information, such as whether an earlier-in-time disclosure to a third party has destroyed the alleged
privilege. This issue affects virtually all of the documents on Defendants’ privilege log.

        The Bureau cannot rely on Defendants’ assertion that it conducted a review for “privilege-
breaking” communications and produced any such communications. Defendants’ initial privilege
log inaccurately described whether allegedly privileged communications were sent or received by
third parties. It was only after the Bureau raised the issue that Defendants amended certain category
descriptions on their two-page categorical log. And now, the Bureau has discovered that other
category descriptions on the two-page categorical log continue to hide the fact that Defendants are
asserting privilege over documents sent or received by third parties. Given this track record, it is
imperative that the Bureau and Your Honor be provided complete sender and recipient information
and not be forced to rely on Defendants’ vague and conclusory representations.

        Defendants’ statement that they “logged each privileged document that was reviewed, even
if the document was embedded in another email chain” (Doc. 153 at 2 (emphasis added)), does not
address the Bureau’s concern. As Defendants know, a May 2018 agreement between the parties
obviated the need for Defendants to review earlier-in-time communications that were completely
subsumed within a later-in-time email. Thus, Defendants did not review myriad earlier-in-time
communications and therefore they did not log them at all. This distinction is critical, because
Defendants’ statement can be easily misunderstood to imply that they logged each version of an
email when, in fact, after May 2018 they would not have reviewed and would not have logged
earlier-in-time emails that are subsumed within other emails. Thus, their statement may apply to
productions predating the May 2018 agreement but it has no relevance to the review of documents
that occurred after May 2018 (which is hundreds of thousands of documents).

        As discussed in the Bureau’s December 27 letter (Doc. 146 at 1 n.3), Defendants’ argument
that they need only provide metadata to satisfy their obligations is also misplaced.

       The Bureau’s request at this time is for Defendants to provide complete sender and recipient
information, including job titles of individuals employed by any Defendant or affiliate of
Defendants, for all privilege assertions where more than one distinct legal entity sent or received a
communication. This information can be provided in a spreadsheet or through unredacted email
headers, as the Bureau has done.

        Deficiency #2: Defendants have asserted attorney-client privilege over documents shared
with third parties without providing information to demonstrate the applicability of the privilege.
Part of the problem is that the Bureau cannot identify the universe of affected documents, because
Defendants have refused to provide complete sender and recipient information. (However, based on
the limited sender and recipient information that was produced, the Bureau does know that this
deficiency affects at least four of Defendants’ privilege categories.) Additionally, the log’s lack of
information about the purpose behind the disclosures to third parties makes it impossible for the
Bureau to assess whether there is any basis for Defendants to claim an exception to the normal rule
that disclosure to a third party waives the privilege.


                                                  4
           Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 5 of 16



        In attempting to defend its disclosure of information to the Department of Education,
Defendants state that “it should not be surprising that there are times when their communications
are covered by a common interest.” Doc. 153 at 3 (emphasis added). Such hedging underscores that
there are also times when the communications are not covered by a common interest, such as when
the Department and Defendants discussed the unilateral termination of Pioneer’s contract. In any
event, nowhere in Defendants’ privilege log do they assert common interest privilege. Nor does the
log include information sufficient to establish the applicability of the common interest privilege,
including by establishing that the communications were between attorneys. Additionally, their
metadata spreadsheet indicates that Defendants have withheld communications with many other
third parties, without providing any explanation of the basis for doing so.

        The Bureau’s request at this time is for Defendants to establish each element of the attorney-
client privilege for all documents involving third parties that are withheld on that privilege ground,
including why the privilege survives the disclosure to a third party. If Defendants believe common-
interest privilege or joint-representation privilege applies, then they should establish the elements
associated with those privileges.

         Deficiency #3: Defendants’ assertions of work product privilege largely fail to identify the
factual situation of the particular cases, which prevents the Bureau from knowing whether the
documents were prepared because of actual or anticipated litigation. In its place, Defendants
generically assert for nearly 15,000 documents that the documents were prepared because of actual
or anticipated litigation. The Bureau’s concern is that much of this information could have been
prepared in the ordinary course of business, or pursuant to public requirements unrelated to
litigation, or for other non-litigation purposes.

        The Bureau does not dispute that metadata for certain documents may already identify the
actual or anticipated litigation involved. But, as the examples the Bureau attached to its December
27 filing (Doc. 146-1, at A14) show, Defendants cannot say that their metadata spreadsheet
provides this information for each of the nearly 15,000 documents protected by the work product
doctrine. Defendants’ suggestion that in-house counsel’s presence on an email makes the document
plainly protected under work product doctrine (Doc. 153 at 3) would grossly expand the doctrine’s
applicability, subsuming everything an attorney touches, regardless of whether it related to actual or
anticipated litigation. This cannot be the case.

      At this time, the Bureau requests that Defendants describe for each document or category of
documents the litigation or anticipated litigation involved.

        Deficiency #4: Defendants’ privilege log does not provide information to assess whether
communications among Navient Corporation subsidiaries—all separate legal entities—are
protected. The Bureau’s focus here is on communications involving businesspeople from two or
more distinct legal entities where Defendants are asserting attorney client privilege. See, e.g., Doc.
146-1 at A18-20. 1



       1
        The Bureau is not challenging communications solely between (a) Navient Solutions’s in-
house counsel and (b) businesspeople from one subsidiary of Navient Corporation.
                                                5
           Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 6 of 16



        The Bureau agrees with Defendants that courts generally “hold that intra-group information
sharing does not implicate the disclosure rule.” Doc. 153 at 3. The reason courts reach this result is
what is at issue here. In the Third Circuit, intra-group information sharing does not implicate the
disclosure rule if (1) a common interest exists or (2) joint representation exists. Defendants have not
established the existence of either.

        Defendants’ admission that in-house counsel is centralized in Navient Solutions (see Doc
146-1, at A2) is irreconcilable with their assertion of the common interest privilege. And, at present,
Defendants have not provided information sufficient to assess whether communications involving
businesspeople from two or more distinct legal entities were in connection with legal interests that
were identical or nearly so, as the Third Circuit requires for joint representation to apply. See In re
Teleglobe Commc’ns Corp., 493 F.3d 345, 366-71 (3d Cir. 2007). Defendants’ focus on the
existence of inter-affiliate service agreements does nothing to demonstrate that the specific
communications at issue here were made in connection with common legal interests that were
nearly identical. If Defendants’ standard were sufficient to assert a privilege, it would render
meaningless the standards set forth by the Third Circuit in Teleglobe.

        For each withheld document or communication exchanged between Navient Corporation
and its subsidiaries, or between its subsidiaries, the Bureau requests that Defendants provide
information showing how those entities had shared “legal interests” that were “identical (or nearly
so).” The fact that the entities are part of the same corporate family (which appears to be the
standard that Defendants seek to employ) does not suffice under Teleglobe.

         Deficiency #5: The parties have begun, but have not completed, conferring about
Defendants’ withholding of documents pursuant to the bank examination privilege. 2 Defendants
asserted bank examiner privilege – a variant of the deliberative process privilege – in sweeping
fashion over 6,044 documents, without any explanation whatsoever as to the nature of the
deliberative communications that occurred between Defendants and their regulators. See In re
Wilmington Trust Sec. Litig., 2016 WL 9753979, at *4 (D. Del. 2016) (bank examiner privilege is a
“variant” of the deliberative process privilege) (citing Redland Soccer Club, 55 F.3d at 827 n.18).
And Defendants’ assertions of the bank examination privilege appear only on their two-page
categorical log; there are no assertions of the bank examination privilege on their metadata
spreadsheet, which means that Defendants have not even identified which of the 6,044 documents
in their production were withheld or redacted, nor have Defendants provided the metadata that they
claim is required by the Discovery Protocol for those 6,044 documents. Nor have they identified all
of the regulators whose documents are implicated.

       This privilege also is not held by Defendants. Rather, it can only be asserted by the
governmental bank examiner. Yet Defendants have acknowledged during conferrals that as of mid-
December they had done nothing to determine whether the governmental bank examiners actually
want to assert the privilege. Defendants’ unilateral withholding of 6,044 documents that may not
even be privileged is unwarranted.


       2
        The Bureau has expressed its position in a telephonic conferral with Defendants, and
Defendants expressed disagreement with the Bureau’s position during that telephonic conferral. The
Bureau intends to reiterate its position in writing to Defendants.
                                                     6
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 7 of 16



        Defendants’ total lack of information to justify their assertions of bank examiner privilege
cannot be squared with their attacks on the Bureau’s assertions of deliberative process privilege.
Because the bank examination privilege is a variant of the deliberative process privilege,
Defendants must supply, at a minimum, the same type of information they have demanded from the
Bureau with respect to the deliberative process privilege. They should gather this information from
the regulators or notify Your Honor and the Bureau that the regulators do not want to assert the
privilege.

        With respect to these 6,044 documents, the Bureau requests that Defendants be required to
provide the same type of information required of the Bureau with respect to the deliberative process
privilege, including the following for each document or category of documents: the sender and
recipient of the deliberative communication, the date of the ultimate decision (to ensure that the
withheld communications pre-date that decision), the issue under consideration, and the names of
the decision-makers at the governmental regulator associated with each decision under deliberation.
Defendants must also confirm that they have contacted the regulator and that the regulator desires to
assert the privilege. Additionally, Defendants must produce all segregable factual information and
submit a declaration from an appropriate official at each regulator.

       C.      Next steps
       The Bureau believes that the parties’ existing filings have adequately presented Deficiencies
#1-4 above for resolution, but the Bureau is amenable to further briefing on these issues if Your
Honor believes it would be helpful. The Bureau also believes that oral argument on these issues is
appropriate. With respect to Deficiency #5, if the parties reach an impasse, the Bureau will inform
Your Honor.
III.   In camera review of Bureau documents in 35 disputed categories
       A.      Relevant docket entries
               •   Court’s Opinion and Order dated May 4, 2018 (Doc. 88)
               •   Transcript of oral argument held on December 10, 2018 (Doc. 134)
               •   Defendants’ brief dated December 17, 2018 (Doc. 139)
               •   Court’s Opinion dated December 21, 2018 (Doc. 140)
               •   Court’s Order dated December 21, 2018 (Doc. 141)
               •   Bureau’s brief dated December 24, 2018 (Doc. 144)
       B.      Summary of issue
         The Court has ordered the in camera review of 35 categories of documents for which the
Bureau asserted the deliberative process privilege. The Bureau intends to seek leave to supplement
its privilege log prior to that in camera review. (The Bureau notes, however, that if Defendants’
view that paragraph 7 of the Discovery Protocol provides an exhaustive list of requirements for a
privilege to be asserted were to prevail, the Bureau’s supplemental log would mirror those items,
and the analysis would be limited to whether Defendants have carried their burden of overcoming
the privilege.)

                                                 7
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 8 of 16



      In conducting any in camera review, Your Honor should apply the balancing test set forth in
Redland Soccer Club, Inc. v. Dep’t of Army, 55 F.3d 827, 854 (3d Cir. 1995), to determine whether
Defendants have carried their burden of showing that the Bureau’s privilege claims should be
overcome. That balancing test requires consideration of five factors:
       (i) the relevance of the evidence sought to be protected; (ii) the availability of other
       evidence; (iii) the ‘seriousness' of the litigation and the issues involved; (iv) the role
       of the government in the litigation; [and] (v) the possibility of future timidity by
       government employees who will be forced to recognize that their secrets are
       violable.
If the documents are not relevant under the first prong of this test, there is no need for the remaining
four factors to be considered. See United States v. Farley, 11 F.3d 1385, 1390 (7th Cir. 1993)
(noting that where “the documents at issue are not relevant to the controversy,” the party seeking
the documents “cannot, as a matter of law” overcome the deliberative process privilege); accord
Rupert v. United States, 225 F.R.D. 154, 157 (M.D. Pa. 2004).
         In conducting this balancing test, it is important to keep in mind that the Bureau did not
independently generate any facts about Defendants. Defendants already have all of the facts about
their alleged conduct in the 35 disputed categories in their original form. For example, this is not a
case where Defendants claim that the Bureau gave them specific advice about Defendants’ conduct,
and Defendants relied on it to their detriment (even if that were true, Defendants would have those
communications). This is a case where the Bureau conducted an investigation of Defendants, which
consisted of gathering facts about their practices from Defendants and from complaints submitted to
the Bureau (which have already been provided to Defendants) – and then brought a lawsuit based
on its findings. The issues in the lawsuit relate to the legality of Defendants’ conduct under the law.
Defendants have never been able to articulate why Bureau documents would aid the factfinder in
determining whether Defendants’ conduct violates the law. And Defendants have failed to rebut the
long line of case law developed across multiple jurisdictions establishing the legal irrelevance of the
federal agency’s documents in such an enforcement action. They failed to distinguish these cases
(most of which have been cited in multiple prior filings) or cite any contrary cases.
       As the Bureau detailed in its December 24, 2018 brief (Doc. No. 144), 22 of the 35 disputed
categories contain documents that are irrelevant, and the case law indicates that a party cannot
demonstrate a need for irrelevant information:
   •   For five of the categories (labeled “Bucket 1” by the Bureau), the Court’s May 4, 2018
       Order (Doc. 88) is dispositive on the lack of relevance of the documents. These documents
       are predecisional to fourteen rules, regulations, and public guidance that Defendants
       previously identified as somehow being relevant to this case. The Court held that
       predecisional documents about those rules, regulations, and guidance are irrelevant and
       refused to compel the Bureau to produce them. Doc. 88, at 10.
   •   For three of the categories (labeled “Bucket 2” by the Bureau), the reasoning of the Court as
       to why the documents in Bucket 1 are irrelevant applies equally to the documents in these
       categories. These documents are predecisional to publicly communicated rules, regulations,
       and guidance that are not among the fourteen rules, regulations, and public guidance that
       Defendants previously identified as relevant to this case.
   •   For fifteen of the categories (labeled “Bucket 3” by the Bureau), the Court’s reasoning as to
                                                    8
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 9 of 16



       why the documents in Bucket 1 are irrelevant, combined with legal precedent concerning the
       lack of relevance of internal policy and strategy debates that are not directly connected to
       any particular rule, regulation, or public guidance, leads to the conclusion that the
       documents in these categories are irrelevant to the factfinder.
For the remaining 13 categories, which are the categories containing communications between the
Bureau and the Department of Education, Defendants cannot make a “particularized” or
“compelling” showing as to why the specific documents in these categories are necessary to
establish a specific defense, including why that defense cannot be established through other
evidence. Defendants have posited that ED’s expectations are relevant to their defenses, but they
have failed identify any specific, pled defense that requires this information, and exactly why this
information is required to establish that pled defense. Additionally, there are other sources of
evidence regarding ED’s expectations. For example, Defendants have their written communications
with ED, and their employees have knowledge of any oral communications with ED in which such
expectations were expressed. Defendants also subpoenaed documents from ED. And Defendants
took three days of Rule 30(b)(6) testimony from ED on topics that were expansive.
       C.      Next steps
       The Bureau believes that the docket entries specified above have adequately described the
parameters of the in camera review, but the Bureau is amenable to further briefing on this issue if it
would be helpful. The Bureau also believes that oral argument on this issue is appropriate.
        Additionally, for the reasons set forth in Bureau’s brief dated December 24, 2018 (Doc.
144), Defendants should not be allowed to pre-screen the documents before Your Honor conducts
the in camera review.
        The Bureau will be prepared to supplement approximately half of its privilege log for the
documents at issue, and to transmit to Your Honor the accompanying documents, by February 8,
2019, with the remainder to follow approximately two weeks later. The Bureau does not believe that
the need for any evidentiary hearing can be determined until Your Honor has conducted the in
camera reviews, including applying the balancing test set forth in Redland Soccer Club, 55 F.3d at
854, to determine which documents are still potentially at issue.
         In addition, the Bureau submits that, based on Defendants’ brief dated December 17, 2018
(Doc. 139) and the Bureau’s brief dated December 24, 2018 (Doc. 144), Your Honor has all of the
information necessary to make a ruling now on the legal irrelevance of the documents in 22 of the
disputed categories, as well as Defendants’ lack of need for the documents in all 35 of the disputed
categories. Defendants’ December 17, 2018 submission completely ignores the case law, and their
failure to address that law can be resolved before any in camera review is undertaken. A ruling on
these issues may even obviate the need for in camera review entirely, because where, as here, “the
documents at issue are not relevant to the controversy,” the party seeking the documents “cannot, as
a matter of law” overcome the deliberative process privilege. Farley, 11 F.3d at 1390; see also
Rupert, 225 F.R.D. at 157. And even if relevance can be established, “relevance alone is an
insufficient reason for breaching” the privilege. Farley, 11 F.3d at 1390. “The party seeking
discovery bears the burden of showing that its need for the documents outweighs the government’s
interest.” Redland Soccer Club, 55 F.3d at 854. Defendants have not met that burden here.




                                                  9
        Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 10 of 16



IV.    The schedule for the document review and production that the Bureau must conduct
       pursuant to the Court’s December 21 Order
       A.       Relevant docket entries
                •   Bureau’s letter dated November 2, 2018 (Doc. 110)
                •   Transcript of oral argument held on December 10, 2018 (Doc. 134)
                •   Court’s Opinion dated December 21, 2018 (Doc. 140)
                •   Court’s Order dated December 21, 2018 (Doc. 141)
                •   Defendants’ letter dated January 11, 2019 (Doc. 155)
                •   Bureau’s letter dated January 11, 2019 (Doc. 156)
       B.       Summary of the issue
        In its December 21 Order, the Court ordered the parties to “meet and confer to discuss and
establish a reasonable schedule for the Bureau’s production” of “all non-privileged documents that
mention ‘Navient’ or ‘Pioneer’” and the privilege log for any withheld documents. Doc. 141, at 1.
Though the parties were able to agree on a schedule, a key disagreement arose regarding what was
to be accomplished within that schedule. If the Court’s Order is applied as written, and the Bureau’s
obligation is to produce “all non-privileged documents that mention ‘Navient’ or ‘Pioneer’” and the
privilege log for any withheld documents, the Bureau believes that the following schedule is
appropriate:

            •   February 28, 2019: Midpoint production of non-privileged documents
            •   April 19, 2019: Completion of production of non-privileged documents
            •   April 30, 2019: Production of privilege log for withheld documents

While Defendants have agreed to the above schedule, their position expands the Court’s December
21 Order to impose new production obligations upon the Bureau. Specifically, Defendants have
demanded that the Bureau review, and produce or log, not only the more than 55,000 documents
that mention “Navient” or “Pioneer,” as the Court’s Order requires, but additionally all documents
that do not mention “Navient” or “Pioneer” but that are “family members” (i.e., accompanying
emails and attachments) of documents that do mention “Navient” or “Pioneer.” This demand
doubles the scope of the review to approximately 110,000 documents.

       To understand why Defendants’ position about the scope of the review is untenable, some
background is necessary. Defendants initially raised that they believed that the Bureau had
improperly withheld documents, based on nothing more than the fact that Defendants believed that
the Bureau should have produced a larger percentage of documents that the Bureau reviewed.
Defendants did not point to any authority to support the notion that producing fewer than a certain
percentage of documents returned after application of search terms means that documents were
improperly withheld. If that were so, parties would have a perverse incentive to craft extremely
narrow search terms to achieve a small universe of documents to review. Instead, the Bureau used
very broad search terms, including single word search terms without any other limiters – such as
“forbearance,” “Navient,” and “Pioneer” – to search for, among other things, all documents that

                                                 10
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 11 of 16



relate to any of the allegations in the Complaint. Casting this wide net increased the Bureau’s ability
to find responsive documents, but it also returned many “false positives.” For example,
“forbearance” is a concept that exists in mortgage servicing, and many individuals who meet with
Bureau’s leaders might describe themselves as a “pioneer” in a certain field.
       In contrast, Defendants’ search terms were far narrower and more convoluted, requiring the
presence of certain terms within ten words of other terms:
       • ((forbearance* OR FORA OR FORV OR FORB) OR ("income-driven" OR "income-
           based" OR "income-contingent" OR “income based” OR “income driven” OR “income
           contingent” OR IDR OR IBR OR PAYE OR REPAYE OR ICR)) w/10 (good OR better
           OR best OR bad OR wors* OR ideal OR prefer* OR priorit* OR optimal OR first OR
           last OR always OR explor* OR temporar* OR brief* OR advantag* OR disadvantag*
           OR positive* OR negative* OR benefi* OR suited OR suitable OR applicab* OR
           compar* OR default* OR push* OR steer* OR pressur*)

         As a result of the Bureau’s expansive search terms, only a small percentage of documents
that the Bureau reviewed were responsive to Defendants’ document requests. Defendants believed
this to be improper, and took the position that any documents that hit on the terms “Navient” or
“Pioneer” should be produced. The Bureau identified, in a November 2, 2018 filing, that the number
of documents that mentioned “Navient” or “Pioneer” was approximately 55,000, and made clear
that this figure excludes “family members without hits on those terms,” so that everyone was on the
same page about the universe of documents at issue. Doc 110, at 1 n.1. And at the December 10
hearing, the Court phrased the issue for the parties as “whether [the Court] ought to order CFPB to
turn over those documents that mention Navient and mention Pioneer[.]” Doc. 140, at 3. Defendants
did not, at the hearing, indicate that their request was actually broader than what the Court stated,
nor did Defendants argue that the universe of documents at issue should include the family member
documents that the Bureau had explicitly carved out in its November 2 letter and which the Court
did not include in its framing of the discussion.
        Accordingly, with the issue having been clearly framed, the Court, in its December 21
Opinion, decided the issue that was squarely before it: “the CFPB should turn over all documents
that mention ‘Navient’ or ‘Pioneer.’” Doc. 140 at 5. The Court’s Order was consistent with its
Opinion, requiring that the parties “meet and confer to discuss and establish a reasonable schedule
for the Bureau’s production” of “all non-privileged documents that mention ‘Navient’ or ‘Pioneer.’”
Doc. 141, at 1.
       Accordingly, the Bureau believes that the plain text of the Court’s Opinion and Order, which
were guided by the framing of the issue both before and during the hearing, should govern.
Defendants should not be permitted to relitigate issues about which the Court heard argument in the
December 10 hearing, in an attempt to rewrite the December 21 Order.
        One other point bears specific mention. While often family members are produced in
discovery, in this instance, Defendants did not serve a document request for all documents
mentioning “Navient” or “Pioneer,” and there is no basis to assert that a document is relevant
merely because it is a family member of a relevant document. In other words, the Bureau’s task of
producing all non-privileged documents that mention “Navient” or “Pioneer” is separate from the
written requests for production served by the parties, and serves in part to test Defendants’
suspicion that documents were improperly withheld (or otherwise missed through human error).
The Court defined the bounds of this test exercise, and there is no basis to now expand it.
                                                  11
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 12 of 16



         Seeking to avoid the plain text of the December 21 Order, as well as the fact that the Bureau
had defined the parameters of the documents mentioning “Navient” and “Pioneer” in its November
2 letter, Defendants claim that the discovery protocol in this case requires the production of family
member documents. But the protocol does not require disclosure of “irrelevant information” (Doc.
66-2, at ¶ 8(c)), and the Court determined that only documents mentioning “Navient” or “Pioneer”
meet the relevance threshold. See Doc. 140, at 6-7. In addition, the protocol does not speak to
whether all family members must be produced if only one document has been determined to be
relevant, as is the case here. Rather, in a section titled “Production of ESI” that deals with the
procedural technicalities of productions, the protocol makes clear that parent-child relationships
must be preserved; it does not mandate that a “parent” email and its “child” attachments must all be
produced if only one of the documents has been determined to be relevant. See Doc 66-2, ¶ 2(k).
Moreover, the protocol expressly says that “if a party produces an e-mail with its attachments,” they
must be produced consecutively – not that emails must be produced with their attachments. Id.
(emphasis added). Indeed, if the protocol was intended to mandate production of family members,
the protocol could have simply said that – but it does not.
        If Your Honor were to agree with Defendants that the scope of the Bureau’s review should
be expanded to encompass more than the documents that mention “Navient” or “Pioneer,” such an
expansion of the review would necessitate an enlargement of the deadline for fact discovery, as it is
not feasible for the Bureau to review 110,000 documents, including logging many of those
documents as privileged, within the current fact discovery period. See, e.g., Ford Motor Co. v.
United States, 84 Fed. Cl. 168, 171–72 (Fed. Cl. 2008) (granting 4-month extension to make
deliberative process privilege assertions for 1,074 documents already identified as privileged);
Sanchez v. Johnson, 2001 WL 1870308, at *3 (N.D. Cal. 2001) (government took one year to assert
deliberative process privilege for 12,000 pages of documents); Vidrine v. United States, No. 6:07-
cv-01204-RFD-KK (W.D. La.), Docs. 58, 61, 65 (allowing 4 months for deliberative process
privilege assertions concerning approximately 5,400 pages of documents).
       C.      Next steps
        The Bureau believes that the parties’ existing filings have adequately presented this issue for
resolution, but the Bureau is amenable to further briefing on this issue if it would be helpful. The
Bureau also believes that oral argument on this issue is appropriate.
V.     Deposition of Seth Frotman
       A.      Relevant docket entries
               •   Mr. Frotman’s motion to quash (Docs. 123, 124, 125, 128)
               •   Defendants’ opposition (Doc. 143)
       B.      Summary of the issue
       Defendants subpoenaed Seth Frotman, the former Student Loan Ombudsman for the Bureau,
seeking deposition testimony from him. Mr. Frotman has moved to quash the subpoena. All parties,
including Mr. Frotman have agreed that resolution of the motion to quash should be referred to
Your Honor, and will be notifying the Court shortly regarding this agreement.
       C.      Next steps
       The Bureau defers to Mr. Frotman and Defendants as to the next steps for resolution of Mr.
                                                  12
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 13 of 16



Frotman’s motion.
           DISCOVERY DISPUTES THAT ARE REASONABLY ANTICIPATED
VI.    Defendants’ apparent failure to search the documents of key custodians
       The Bureau is in the process of reviewing Defendants’ document productions, with
approximately half of the production occurring just three months ago, 17 months after the Bureau
served most of its requests. Based on that review, it has now become evident to the Bureau that
Defendants did not search the files of key custodians for documents responsive to the Bureau’s
requests for production.
        First, it appears that Defendants did not search the documents of Matthew Bailer, the head of
all of Navient’s call centers from approximately 2011 to 2012. Mr. Bailer authored a memorandum
in which he described how Navient pushed borrowers into forbearance: “Our battle cry remains
‘forbear them, forbear them, make them relinquish the ball.’” This memorandum was produced only
because it was sent to an individual whose emails Defendants did search and review. During his
deposition, Mr. Bailer testified that there were significant emails exchanged concerning whether
borrowers who could not afford to make any payments should be placed into income-driven
repayment plans. Because Mr. Bailer’s emails were not searched and reviewed, these emails were
not produced. Additionally, Mr. Bailer was the point person for development of a job aid that the
Bureau alleges call center representatives used to steer borrowers in financial distress away from
income-driven repayment plans. Because he was the head of Navient’s call centers during a critical
time period and was intimately involved in the creation of an important piece of evidence, Mr.
Bailer’s emails should have been searched, and the emails he referenced in his deposition, as well as
other responsive documents, should have been produced.
         Second, it appears that Defendants did not search custodians responsible for loan
securitization. The Bureau propounded a request to Navient Solutions for “[a]ll documents relating
to any evaluation, auditing, monitoring, oversight, due diligence, quality assurance, or compliance
review (including those conducted by or on behalf of an investor or trustee of a loan securitization
trust) relating to communications with or enrollment of borrowers in forbearance or any type of
income-driven repayment plan.” The Bureau has searched for documents relating to reviews done
for investors or trustees of loan securitization trusts, and while the Bureau has located reviews done
for the holders of the loans that are serviced by Navient, it is not clear that reviews done for
investors and trustees, and communications relating to them, have been produced. This, in turn,
suggests that custodians responsible for communicating with investors and trustees did not have
their files searched.
       The Bureau intends to confer with Defendants regarding these issues, but if the parties reach
an impasse, Your Honor’s involvement in resolving the parties’ differences may become necessary.
VII.   Defendants’ intentional withholding of relevant documents for borrowers whom they
       subpoenaed for depositions
       It is not debatable that Defendants withheld relevant documents for borrowers whom they
subpoenaed for depositions. Prior to the Bureau raising the issue to the Court in August 2018 (see
Doc. 99), Defendants had been withholding loan history logs that showed every instance in which
borrowers agreed to forbearances. Defendants also unquestionably withheld correspondence sent by
Navient when borrowers enrolled in verbal forbearances. Defendants then conducted depositions of

                                                  13
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 14 of 16



these borrowers without having produced these relevant documents. This was highly improper.
        Against this backdrop, the Court set a clear procedure for the production of borrower records
for subpoenaed borrowers to prevent these improprieties going forward: Defendants had to produce
the logs, and any relevant documents and calls; the Bureau could then review the logs to determine
if any relevant documents or calls were withheld; and if the Bureau determined that relevant
documents and calls were withheld, Defendants had to produce the documents and calls that the
Bureau identified. See August 29, 2018 hearing transcript, at 53:7 to 56:18. The Bureau followed
this procedure and produced a 26-page list of relevant documents and calls that had been withheld.
Defendants have not yet committed to producing all documents and calls on that list.
         In addition, it appears that many calls from 2009 through 2013 have not been preserved,
though it is not clear why certain calls from that time period were preserved and others were not. If
it is the case that any calls for the subpoenaed borrowers were not produced because they were not
preserved, the Bureau asked for a date when those calls were destroyed. However, the Bureau
received no response. In light of past improper withholding of documents for subpoenaed
borrowers, it is necessary for Defendants to provide this information.
      The Bureau will attempt to continue conferring with Defendants regarding these issue, but if
Defendants’ cooperation is not forthcoming, Your Honor’s involvement will become necessary.
VIII. Production of call sample
        In February 2018, the Bureau propounded a request for production for all data, including
loan histories, correspondence, and calls, for a large population of borrowers, including any
borrower enrolled at any time in forbearance or income-driven repayment. Rather than engaging
with the Bureau to produce this data, or to narrow the request, Defendants instead engaged in a
multi-staged, nearly year-long effort to avoid producing anything at all in response to the request:
   •   Defendants first claimed that the Bureau’s request for the data was not allowed because the
       Bureau had supposedly exceeded the allowable number of requests for production (the
       Bureau had not done so). It was not until the April 17, 2018 hearing, when the Court
       expressed concerns about the legitimacy of that objection, that Defendants indicated they
       would no longer be pursuing the objection. See April 17, 2018 hearing transcript, at 140:3 to
       142:15.
   •   After the April 2018 hearing, Defendants invoked the Privacy Act as a bar to production of
       the data, despite having previously produced some borrower records that fell within the
       scope of the Privacy Act. The Bureau was forced bring that issue to the Court for resolution
       (Doc. 95), and the Court held that the Privacy Act does not bar the production of any
       borrower records (Doc. 103, at 3-6; Doc. 104 ¶ 1).
   •   After the Privacy Act issues were resolved, Defendants indicated that the data could not be
       produced until the Bureau executed a “data access protocol” and came onsite to view
       Defendants’ data systems, ostensibly so that the Bureau could understand how Defendants
       “run scripts and queries that exist in the ordinary course of business.” Yet after negotiating
       and executing the protocol, then traveling to Defendants’ servicing center in Wilkes-Barre,
       PA, the Bureau and its experts were denied access to any systems that would demonstrate
       how scripts and queries are run across the population of borrowers (even though this type of
       querying is done routinely by Defendants in the ordinary course of business for reporting to

                                                  14
        Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 15 of 16



       the Department of Education, investors, regulators, loan holders, and the public). Thus, at
       the conclusion of the onsite visit, the Bureau was left in virtually no better position to
       understand how Defendants query data in ways that would be relevant to this case.
       After all of the foregoing roadblocks, Defendants’ counsel finally engaged with the Bureau,
beginning in late September 2018, regarding the Bureau’s data needs, based on the requests issued
in February 2018 and the Court’s August 2018 Order, so that the parties could agree on the data that
would be produced. Once those discussions occurred, the parties agreed on parameters for the
production of data within a few weeks. None of the roadblocks that Defendants had constructed
were necessary to have these discussions; they could have easily occurred at the time that the
Bureau propounded its requests for data in February 2018.
         After nearly a year of delays, the data was finally produced two weeks ago. Defendants
initially claimed that the volume of data would be close to 80 TB, but in actuality, the data fit on a
single 10 TB hard drive. Defendants also indicated that it would take them close to three weeks to
simply burn the data to hard drives because of its volume, though Defendants missed their
December 2018 goal for the production, suggesting that it took even longer than three weeks to burn
the data to the hard drive.
        The Bureau requires time to work with its experts to download, organize, and analyze that
data. This will likely be a complex task and will require more time than Defendants needed to pull
the data since our experts are unfamiliar with the data. Indeed, during the investigation, Defendants
repeatedly represented that their data was so complex that it took their employees – who have much
greater familiarity with the data – months to analyze the data in order to respond to Bureau requests
that were much narrower than the requests and corresponding analyses that may need to be done for
purposes of an expert report in litigation. For example, on June 7, 2016, the Bureau asked Navient
various discrete questions about specific populations of borrowers, and did not receive responses
until August 29 and September 15, 2016.
        The parties had agreed that the Bureau will identify recordings of calls between Defendants
and consumers that the Bureau would like to be produced based on the Bureau’s review of the data.
Because Defendants have represented that querying call recordings is a cumbersome process for
Defendants, and that many call recordings were not retained such that calls are unavailable before
mid-2013 for most borrowers, the parties agreed that it would make the most sense for the Bureau
to analyze the data and then identify various available call recordings most likely to be relevant to
this case. This method will allow the Bureau to request fewer call recordings than it would
otherwise have to, because the Bureau will aim to minimize the production of call recordings that
are not relevant (e.g., call recordings where borrowers seek only to change their mailing address).
        Defendants recently wrote to the Bureau requesting identification of calls for production by
January 31, 2019, a deadline that is obviously nonsensical in light of the fact that Defendants took
eleven months to produce the data, including five weeks to simply burn it to a hard drive. It appears
to be Defendants’ preference to produce a random sample in which the bulk of calls will be on
issues unrelated to this case (such as, for example, change of address requests). Defendants are not
entitled to dictate the Bureau’s methodology for identifying calls for production, much less to do so
in an attempt to ensure that as few calls as possible are produced on issues relevant to this case.
        Defendants have also recently begun to suggest that they may take the position that the
Privacy Act prevents production of the calls. This is an issue that has already been decided by the
Court, and Defendants have no basis for withholding any calls, in whole or in part, on the basis of
                                                 15
         Case 3:17-cv-00101-RDM Document 199 Filed 01/25/19 Page 16 of 16



the Privacy Act. If they do so, the Bureau believes that they will be violating a Court Order. See
Doc. 104 ¶ 1.
        Finally, the Bureau urges skepticism regarding any claims that Defendants raise regarding
the burden of producing calls. As an initial matter, the Bureau has not specified which calls it will
need to be produced, and will not be able to do so until its experts have had sufficient time to
analyze the data. In addition, as demonstrated above, Defendants were off by a factor of eight in
estimating the volume of data that the Bureau requested. Thus, claims of burden based on the
number of calls to be produced should be viewed as the product of guesswork. Defendants have
indicated to the Bureau that each call has a unique identifier that the Bureau will be able to locate in
the data that has been produced; the Bureau will provide the identifier for every call that is to be
produced, and if Defendants want the Court to believe that retrieving calls based on these unique
identifiers is too excessively burdensome, Defendants should be required to substantiate that burden
with great specificity.
        The Bureau will attempt to continue conferring with Defendants regarding this issue, but if
Defendants’ continue to suggest imposing arbitrary deadlines or suggest that they will be invoking
the Privacy Act to prevent production of call recordings in violation of an existing Court Order, it
may be necessary for Your Honor to become involved.
IX.    Rule 30(b)(6) deposition of Navient Corporation
        The Bureau has noticed a deposition of Navient Corporation pursuant to Fed. R. Civ. P.
30(b)(6). In response to that notice, Defendants lodged a variety of objections, including indicating
that a witness will not be produced as to certain topics that the Bureau believes are relevant to its
claims. The Bureau intends to confer with Defendants regarding their objections, but if the parties
reach an impasse, Your Honor’s involvement in resolving the parties’ differences may become
necessary.
       The Bureau looks forward to discussing the foregoing issues on January 28, 2019, as well as
the procedural matters identified by Your Honor in the January 22, 2019 Order.
                                                       Respectfully submitted,
                                                       /s/ Nicholas Jabbour




                                                  16
